                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


TIMOTHY CHARLES MAYHEW,

          Plaintiff,

v.                                                      Case No. 5:18-CV-379-Oc-02-PRL

JAMIE E. RUBIO,
          Defendant.

_____________________________/

                       ORDER GRANTING SUMMARY JUDGMENT

          This matter comes to the Court on a Motion for Summary Judgment filed by

the Defendant, Jamie Rubio, Dkt. 38. Plaintiff, Timothy Mayhew, filed a

memorandum in opposition, Dkt. 45. With the benefit of briefing by both sides, the

Court grants the Defendant’s Motion for Summary Judgment, Dkt. 38.

                                          BACKGROUND

          In Summer 2014, Plaintiff was incarcerated at the Marion County Jail while

awaiting trial on charges of premeditated first-degree murder, grand theft of a

motor vehicle, and first-degree arson of a dwelling. See State v. Mayhew, No. 14-

CF-002708 (Fla. Cir. Ct. 2014).1 In October 2014 Plaintiff went to the infirmary at

the jail complaining of a rash when Defendant and other infirmary staff discovered

1
    Plaintiff now resides at Florida State Prison serving a life term.
that Plaintiff’s heartrate was unusually low. Dkt. 1 at 5–6. Plaintiff was given an

EKG and his heart was asymptomatic. Id. At no point during this visit to the

infirmary did Plaintiff complain of pain or discomfort. Id. Plaintiff was kept

overnight in the infirmary to treat his rash and then Defendant released Plaintiff

back into general population. Id.

      Less than a month later, Plaintiff passed out and hit his head while getting

out of bed. Id. He was then immediately taken to a local hospital where doctors

discovered that he needed a pacemaker. Id. This device was inserted that same

week. Id.

      Since then Plaintiff—who was diagnosed with epilepsy before being

incarcerated—has had many seizures. Id. Plaintiff has a prescribed medication for

his seizures but has at times refused to take the medication. Dkt. 39 at 4 ¶¶ 11 &

12. Further, after complaints of eyesight problems, jail medical staff had Plaintiff

taken to an ophthalmologist where he was diagnosed with nearsightedness and

given a pair of prescription eyeglasses. Dkt. 44-2 at 411.

      Plaintiff filed this lawsuit in July 2018. Dkt. 1. Plaintiff alleges that

Defendant Rubio refused to treat his heart condition and refused to treat his

epilepsy. Id. at 6. Plaintiff also alleges that Defendant Rubio failed to “heed

recommendations of specialists . . . which caused detrimental damages to




                                           2
[Plaintiff’s] health.” Id. at 2. Plaintiff seeks an injunction ordering certain medical

treatment along with damages. Id. at 6 & 8.

                               LEGAL STANDARD

      Under Rule 56, Federal Rules of Civil Procedure, “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th

Cir. 1996). An issue of fact is “genuine” only if “a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A fact is “material” if the fact could affect the outcome of the lawsuit

under the governing law. Id.

      The moving party bears the initial burden of identifying those portions of the

record showing the lack of a genuinely disputed issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). If met, the burden shifts to the non-

moving party to “come forward with specific facts showing that there is a genuine

issue for trial.” Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th Cir. 2018)

(citation omitted). To satisfy its burden, the non-moving party “must do more than

simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

The non-moving party must go beyond the pleadings and “identify affirmative


                                           3
evidence” that creates a genuine dispute of material fact. Crawford-El v. Britton,

523 U.S. 574, 600 (1998).

      In determining whether a genuine dispute of material fact exists, the Court

must view the evidence and draw all factual inferences in a light most favorable to

the non-moving party and must resolve any reasonable doubts in the non-moving

party’s favor. Skop v. City of Atlanta, 485 F.3d 1130, 1136 (11th Cir. 2007).

Summary judgment should only be granted “[w]here the record taken as a whole

could not lead a rational trier of fact to find for the non-moving party[.]”

Matsushita, 475 U.S. at 587.

                                    DISCUSSION

      Defendant moves for summary judgment arguing that Plaintiff has not

exhausted his administrative remedies, Defendant is entitled to qualified immunity,

Defendant was not deliberately indifferent, and Plaintiff has not established and

cannot establish a causal connection between Defendant and any injuries alleged

by Plaintiff. Dkt. 38 at 2. Plaintiff disputes each of these. Dkt. 45. For the

following reasons Defendant is entitled to summary judgment in his favor.

      To begin, Plaintiff has failed to exhaust his necessary administrative

remedies before filing this suit. A prisoner is required under the Prisoner Litigation

Reform Act to exhaust all available administrative remedies before suing about

prison conditions. 42 U.S.C. § 1997e(a). This means that Plaintiff needed to


                                           4
properly complete any grievance process established by the Marion County Jail—

even if that process is futile or inadequate. See Lambert v. United States, 198 F.

App’x 835, 839–40 (11th Cir. 2006). It is undisputed that Plaintiff did not exhaust

his administrative remedies before filing this suit. Dkt. 40-1 at 27–28: 19–4.

      While Plaintiff contends that jail staff prevented him from filing a grievance

before proceeding with this lawsuit, this seems unlikely considering Plaintiff’s

properly submitted—unrelated to this case—grievance about alleged medical

mistreatment by another doctor. Dkt. 40-1 at 27–28:19–4. In any event, Defendant

Rubio is entitled to qualified immunity from this suit.

      In response to Plaintiff’s claim, Defendant Rubio argues that the claim is

barred by the doctrine of qualified immunity. Qualified immunity protects a

government official acting within his discretionary authority from civil lawsuits

unless his conduct violates a statutory or constitutional right clearly established

when the alleged violation occurred. Gilmore v. Hodges, 738 F.3d 266, 272 (11th

Cir. 2013). The doctrine protects “all but the plainly incompetent or one who is

knowingly violating the federal law.” Vinyard v. Wilson, 311 F.3d 1340, 1346

(11th Cir. 2002)

      If an official is engaged in a discretionary function, the burden shifts to the

plaintiff to overcome the official’s qualified immunity by meeting a two-part test.

Mercado v. City of Orlando, 407 F.3d 1152, 1156 (11th Cir. 2005). First, he must


                                           5
show that the defendant violated a constitutional right. Id. This step requires a

court to analyze the specific constitutional right at issue and decide as a matter of

law if the defendant violated such a right. Id. Second, if a violation occurred, he

must then show that the right was clearly established at the time of the incident. Id.

      To begin, Defendant was engaged in a discretionary function. As Defendant

Rubio notes in his Motion, “it is undisputed that [Defendant] Rubio was acting

within his discretionary authority at all relevant and material times to this lawsuit.”

Dkt. 38 at 8. So Plaintiff must now show that Defendant violated a specific and

clearly established constitutional right of Plaintiff’s.

      Plaintiff contends that Defendant was deliberately indifferent to his serious

medical needs in violation of 42 U.S.C. § 1983. Plaintiff’s claim amounts to an

assertion that Defendant Rubio failed to correctly diagnose and treat Plaintiff’s

heart problems leading to Plaintiff falling and hitting his head. Yet Defendant’s

actions do not rise to the level of deliberate indifference.

      Typically, a prisoner’s complaint about the failure to provide adequate

medical care stems from his right to be free from cruel and unusual punishment

under the Eighth Amendment. See Estelle v. Gamble, 429 U.S. 97, 104–05 (1976).

But the Fourteenth Amendment’s Due Process clause governs the treatment of

pretrial detainees—not the Eighth Amendment. Goebert v. Lee Cty., 510 F.3d

1312, 1326 (11th Cir. 2007). Here, Plaintiff was a pretrial detainee at the time of


                                            6
the alleged actions by Defendant Rubio. Dkt. 40 at 2 ¶ 4. In any event, the standard

is identical for both the Eighth and Fourteenth Amendment. Goebert, 510 F.3d at

1326.

        To establish deliberate indifference to a serious medical need a plaintiff must

show: (1) that there was an objectively serious medical need; (2) subjectively, that

the defendant was deliberately indifferent to that need; and (3) causation between

that indifference and the plaintiff’s injury. Id. For the subjective component of a

deliberate indifference claim, a plaintiff must show “that the response made by [the

defendant] to that need was poor enough to constitute an unnecessary and wanton

infliction of pain, and not merely accidental inadequacy, negligence in diagnosis or

treatment, or even medical malpractice actionable under state law.” Taylor v.

Adams, 221 F.3d 1254, 1258 (11th Cir. 2000) (referencing the identical Eighth

Amendment standard) (internal quotes omitted).

        The “deliberate indifference standard is ‘a difficult burden for a plaintiff to

meet[.]’” West v. Tillman, 496 F.3d 1321, 1327 (11th Cir. 2007). Simply put,

“mere misdiagnosis or subpar care, even if it rises to the level of medical

malpractice, does not constitute deliberate indifference.” Simmons v. Fla. Dep’t of

Corr., No. 5:14-CV-438-0C-39PRL, 2015 WL 3454274, at *10 (M.D. Fla. May

29, 2015). Further, “whether government actors should have employed additional

diagnostic techniques or forms of treatment is a classic example of a matter for


                                            7
medical judgment and therefore not an appropriate basis for grounding liability

under the [Fourteenth] Amendment.” Adams, 61 F.3d at 1545 (referencing the

identical Eighth Amendment standard).

      Taking the evidence in the light most favorable to the nonmovant, Defendant

was not deliberately indifferent to Plaintiff’s medical problems. Plaintiff’s medical

records show sufficient and timely medical care. On October 5th, Plaintiff sought

medical attention for a “painful rash” with “sores.” Dkt. 44-1 at 156. While being

treated for what turned out to be scabies, Defendant Rubio’s staff noticed that

Plaintiff’s “[blood pressure] and [p]ulse [were] low.” Id. The medical staff at the

jail checked his heart with an EKG machine and determined it to be asymptomatic.

Id. at 160. Defendant and other infirmary staff kept Plaintiff in the infirmary

overnight for scabies treatment and checked his pulse multiple times on October

5th and 6th. Id. at 158–63. His heartrate—while still low—rose overnight and,

when he was examined the next morning, Defendant Rubio determined that

Plaintiff was in good enough shape to be released back into general population. Id.

at 166. Throughout this visit to the infirmary Plaintiff reported no pain or

discomfort associated with his heart. Id. at 158 & 160.

      Two days later Plaintiff returned to the infirmary for a checkup and, again,

Defendant Rubio examined him, determined he was in good health, and then

released him back into general population. Id. at 167. After that checkup Plaintiff


                                          8
reported no physical health problems for more than three weeks. The next time

Defendant Rubio saw Plaintiff was when he passed out and hit his head at the end

of October. Id. at 171. After that Plaintiff was referred out to cardiac specialists

and had a pacemaker device inserted within the week. Id. at 174–80.

      Deliberate indifference is a high standard to reach and requires more than

“mere misdiagnosis or subpar care.” Simmons, 2015 WL 3454274, at *10. Here,

Plaintiff received medical attention for his heart. Defendant Rubio and his staff

noticed that Plaintiff had a low heartrate—something that reportedly did not bother

Plaintiff—and observed this over two days while Plaintiff was in the infirmary

before deciding to release Plaintiff back into general population. Whether this

decision was medically negligent is irrelevant. “There is no liability for ‘an

official’s failure to alleviate a significant risk that he should have perceived but did

not[.]’” Cottrell v. Caldwell, 85 F.3d 1480, 1491 (11th Cir. 1996) (quoting Farmer

v. Brennan, 511 U.S. 825, 838 (1994)).

      As for Plaintiff’s claim about seizure medication, Plaintiff was prescribed

medication for his seizures. Dkt. 44-4 at 940 (noting that Plaintiff was prescribed

Trileptal, a drug used to treat seizures). It is also documented that Plaintiff refused

his seizure medication numerous times. E.g., Dkt. 44-2 at 295, 321, 549. This also

does not rise to the level of deliberate indifference.

      Because Defendant Rubio was not deliberately indifferent he did not violate


                                           9
Plaintiff’s constitutional rights. Thus, he is entitled to qualified immunity. For that

reason, summary judgment must be granted in favor of Defendant.

                                    CONCLUSION

      For the reasons stated above this Court grants Defendant’s motion for

summary judgment. Dkt. 38. The Clerk is directed to enter judgment in favor of

Defendant and to close this case.

      DONE AND ORDERED at Tampa, Florida, on February 3, 2020.


                                        /s/ William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
Plaintiff, pro se




                                          10
